Citation Nr: 0906598	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for squamous cell 
carcinoma of the neck.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision which denied, in 
pertinent part, the veteran's claims of service connection 
for a psychiatric disability and squamous cell carcinoma.  

The veteran also brought a claim for service connection for 
prostate problems.  The claim was denied in the October 2006 
rating decision.  Although the veteran initiated an appeal by 
filing a timely notice of disagreement but failed to perfect 
his appeal by filing a substantive appeal following issuance 
of the June 2007 Statement of the Case.  As such, this issue 
is not before the Board.  See 38 C.F.R. § 20.200 (2008).

The issue of service connection for squamous cell carcinoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A psychiatric disability, if any, is not related to a disease 
or injury in service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

No medical examination was afforded the veteran regarding the 
claim of service connection for his psychiatric disability.  
The Board concludes such examinations are not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (a medical opinion is not 
warranted when there is (i) no evidence, other than the 
veteran's lay assertions that "'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms" and (ii) no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim).  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claims.  Id.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The record does not provide much guidance as to whether the 
veteran suffers from a current psychiatric diagnosis.  VA 
treatment notes dated in 2006 reveal no diagnosis for a 
psychiatric disorder.  However, two post-service treatment 
notes, both dated in August 2002, assess the veteran as 
having severe anxiety and clinical depression.  These two 
notes primarily describe the treatment afforded the veteran 
for his carcinoma and do not report specific objective 
findings pertaining to psychiatric disorders.  However, 
assuming that the veteran suffers from a current psychiatric 
disability, service connection is not warranted.  

In his original claim, dated in May 2006, the veteran 
asserted that he had a chronic nervous disorder that was due 
to hazardous duty while in Vietnam.  In his Form 9, dated in 
August 2007, the veteran stated that his nervous disorder was 
associated with service in a combat zone.  As will be 
discussed below, this evidence is insufficient to establish 
that the veteran engaged in combat with the enemy to provide 
him a relaxed standard of proof of service incurrence for his 
psychiatric disability.

38 U.S.C.A. § 1154(b) provides that if any veteran engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the provisions of 38 U.S.C.A. § 
1154(b) are only applicable in cases where a veteran is shown 
to have actually served in combat with the enemy.  For 
application of 38 U.S.C.A. § 1154(b), it is not sufficient 
that a veteran be shown to have served during a period of war 
or to have served in a theater of combat operations or in a 
combat zone.  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).

The evidence of record does not indicate the veteran engaged 
in combat nor does the record establish that his psychiatric 
disability was incurred or aggravated by his military 
service.  The veteran contends that he received the bronze 
star in April 1970 during his separation processing.  
However, his service personnel records do not show an award, 
decoration or citation that would allow the Board to concede 
combat experience.  His DD Form 214 indicates his military 
occupational specialty (MOS) was supply sergeant, which also 
is not prima facie evidence of combat service.  The personnel 
records provide that he assisted in the Tet Counteroffensive; 
however, they do not indicate he engaged in combat.  Even 
accepting that his duties and responsibilities in Vietnam 
involved support of the Tet Counteroffensive, his mere 
presence in a combat zone is insufficient to show that he, 
himself, actually engaged in combat against enemy forces.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991).

Further, in a February 2008 letter, the RO requested that the 
veteran supply medical records from private physicians 
regarding treatment for his psychiatric condition as well as 
a detailed description of the events leading to the 
incurrence of his condition.  The veteran has offered no 
evidence about the time, place or circumstances of any 
inservice experience.  The information is not sufficient to 
allow VA to request information from appropriate government 
agencies to corroborate the veteran's assertions.  As such, 
the veteran cannot benefit from the relaxed standard to prove 
incurrence of his disability.  

The veteran's service medical records provide no support for 
his contention that a psychiatric disorder was incurred or 
aggravated by his military service.  The service treatment 
records provide no indication that the veteran submitted to 
psychiatric treatment during service.  The veteran's February 
1968 entrance examination and his April 1970 separation 
examination both indicate normal psychiatric findings.  

Post-service medical records do not support a finding that 
the veteran suffers from a psychiatric disability related to 
his combat experiences.  An August 1, 2002 private medical 
treatment note indicates that the veteran was clinically 
depressed and over medicated.  An August 19, 2002 treatment 
note reports an assessment of severe anxiety.  As provided 
above, these two notes primarily describe the treatment 
afforded the veteran for his carcinoma and do not report 
specific examinations for psychiatric disorders, refer to any 
casual relationship with his service, or proffer an opinion 
as to such a casual relationship.  These medical records thus 
can be afforded little probative weight.

VA records also do not support a casual relationship between 
his psychiatric disability and service.  During a VA 
preventative health screening in July 2006, the veteran's 
PTSD screening was negative and he denied depression, 
hallucinations or psychosis.  In an August 2006 VA treatment 
note, the veteran denied sleep disorder, depression, anxiety, 
libido problems, nightmares, suicidal or homicidal ideation, 
or claustrophobia. 

The veteran's lay statements regarding combat service are 
uncorroborated, and his personnel records do not reflect that 
he engaged in combat with the enemy.  The medical evidence 
does not support that he suffers from a psychiatric disorder 
incurred inservice.  To the extent the veteran suffers from a 
psychiatric disorder, the preponderance of the evidence shows 
his psychiatric disorder was not incurred or aggravated by 
active service.  Service connection is not warranted.  
Hickson, supra.  

The weight of the evidence is against the claim of service 
connection for a psychiatric disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection of a general psychiatric 
disability is denied.  


REMAND

VA must provide the veteran with an examination and opinion 
when there is (1) competent evidence of current disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability may be associated with the veteran's 
service; but there is (4) insufficient competent medical 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran contends that he has squamous cell carcinoma of 
the neck as a result of in-service herbicide exposure while 
serving in Vietnam.   Because the veteran served in Vietnam 
(i.e. in-country), it is presumed that he was exposed to 
herbicide exposure during this service.  The veteran was 
diagnosed with squamous cell carcinoma of the neck in May 
2002.  In a February 2007 letter, a private medical provider 
opined that the veteran's exposure to Agent Orange while in 
service "may have contributed to his initial malignancy 
since it is an unusual metastasis of unknown origin in the 
head and neck region."  

A November 2007 VA examination report provides that the 
veteran was seen for a nose, sinus, larynx, and pharynx 
evaluation.  The examiner assessed that there was no 
objective evidence of laryngeal cancer, a disease which has 
been associated with herbicide exposure under 38 C.F.R. 
§ 3.309.  An opinion was not provided regarding whether the 
veteran's cancer was tracheal cancer another disease 
associated with herbicide exposure.  See 38 C.F.R. § 3.309.  
The primary site of the veteran's cancer was not identified.  
See VAOPGCPREC 18-97; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the examiner failed to address the issue of 
direct service connection for the veteran's squamous cell 
carcinoma of the neck.   

As such, it is necessary to remand for such a medical 
opinion.  Due to the clearly described disability and alleged 
cause of the disability, the Board finds that a full 
examination is not necessary.  The Board, however, finds it 
is necessary to remand this claim for an oncologist's opinion 
to determine the primary site of the veteran's cancer, the 
etiology of his carcinoma, and whether it is at least as 
likely as not related to in-service herbicide exposure or any 
other disease, injury, or event in service.  See McLendon, 
supra.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran's claims file to an 
oncologist for a medical opinion to 
determine the following:  the primary 
site of the carcinoma (i.e. cancer of 
the trachea); and whether the veteran's 
cancer of the neck is as likely as not 
etiologically related to his in-service 
herbicide exposure or any other 
disease, injury, or event in service.  
The claims folder and a copy of this 
Remand must be made available to, and 
be reviewed by, the examiner, and the 
veteran should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional 
consultations are required.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


